Order entered November 10, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00831-CV

         DALLAS DRAIN COMPANY, INC. AND KEVIN TRAVIS, Appellants

                                             V.

                 KEVIN D. WELSH AND KELLY A. WELSH, Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-09129

                                         ORDER
       We GRANT appellants’ November 6, 2014 unopposed motion to enlarge time to file

reply brief and ORDER the brief be filed no later than November 13, 2014.


                                                    /s/   ADA BROWN
                                                          JUSTICE